Citation Nr: 9900844	
Decision Date: 01/14/99    Archive Date: 01/22/99

DOCKET NO.  96-21 344	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, to include depression, anxiety disorder, dysthymia 
and obsessive compulsive disorder (OCD).


ATTORNEY FOR THE BOARD

C. A. Kersten, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1977 to 
October 1983.

This matter comes to the Board of Veterans Appeals (Board) 
on appeal from an August 1994 Department of Veterans Affairs 
(VA) Regional Office (RO) rating decision which denied 
entitlement to service connection for anxiety and depression.  


CONTENTIONS OF APPELLANT ON APPEAL

The veteran essentially contends that her current acquired 
psychiatric disorder was incurred during her period of 
service.  She contends that her service medical records show 
that she was treated for obsessions over her health, and that 
she has been under continuous treatment since service for her 
psychiatric condition.


DECISION OF THE BOARD

The Board, in accordance with the provisions of 38 U.S.C.A. 
§ 7104 (West 1991 & Supp. 1998), has reviewed and considered 
all of the evidence and material of record in the veteran's 
claims file.  Based on its review of the relevant evidence in 
this matter, and for the following reasons and bases, it is 
the decision of the Board that the preponderance of the 
evidence is against the veterans claim for service 
connection for an acquired psychiatric disorder, to include 
depression, dysthymia, anxiety disorder, and OCD.  Her claim 
is denied.


FINDING OF FACT

The preponderance of the evidence does not support a finding 
that the veterans current psychiatric disorder was incurred 
or aggravated during service.


CONCLUSION OF LAW

The veterans acquired psychiatric disorder was not incurred 
or aggravated during military service.  38 U.S.C.A. §§ 1131, 
1153 (West 1991);  38 C.F.R. §§ 3.303, 3.304, 3.306, 3.307, 
3.309 (1998).



REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran's claim for service connection for an acquired 
psychiatric disorder is well grounded, meaning her claim is 
"plausible."  38 U.S.C.A. § 5107(a).  VA has satisfied its 
"duty to assist" her in developing all evidence that is 
pertinent to her claim.  Murphy v. Derwinski, 1 Vet. App. 78 
(1990).

The Board finds that the VA has complied with its duty to 
assist the veteran, as medical records were requested as 
identified by the veteran.  The Board notes that the record 
indicates that the veteran is in receipt of Social Security 
Administration (SSA) disability benefits.  Because there is 
no indication that the veteran is in receipt of disability 
benefits on the basis of her claimed psychiatric disability, 
and because the veteran has not indicated that SSA records 
would include records relevant to her claim for service 
connection for a psychiatric condition, the Board finds that 
it is not necessary to request the veterans SSA records.   

Factual Background

The veterans service medical records are of record and show 
that in the report of medical history for enlistment in 
September 1976, the veteran reported having a history of 
trouble sleeping and depression or excessive worry.  She 
reported that she experienced situational depression and 
anxiety in February 1976, and that she received counseling 
for it.  The reviewing physician noted a history of 
depression and anxiety secondary to divorce with counseling 
and no sequela.  On examination for enlistment, the examiner 
noted normal psychiatric findings.

Service medical records from June 1977 show that the veteran 
requested and received counseling for situational 
reaction involving an unpleasant experience.  August 1977 
records show that the veteran complained of depression 
stemming from personal problems.  Treatment records dating 
from September 1977 show that the veterans psychiatric 
complaints were treated with medication.  In December 1977 
and January 1978, she was enrolled in an assertiveness 
training class.  Records show that she was released from 
mental health counseling in November 1978.  

In March 1980, the veteran requested a referral to the mental 
health clinic for complaints of difficulty sleeping and 
eating, and problems getting along with other people;  these 
were assessed as being related to situational anxiety.  At a 
periodic examination in April 1981, the veteran reported a 
history of depression with treatment in 1976, 1978 and 1980;  
the reviewing physician noted asymptomatic depression.  On 
examination, a normal psychiatric evaluation was reported.  
In June 1982, she complained of feeling run-down, which was 
attributed to her working shift-work.  In September 1982, she 
complained of trouble sleeping, and was referred to the 
mental hygiene clinic, where she reported job stress and 
relationship problems.

In January 1983, at a periodic examination, the veteran again 
reported a history of depression, indicating treatment in 
1976, 1977, 1980 and 1982.  The reviewing physician noted 
trouble sleeping occurring with depression.  On examination, 
normal psychiatric findings were noted with a history of 
depression.  In September 1983, the veteran underwent an 
examination for discharge from service, at which time she 
reported having received treatment for depression in 1976, 
1977 and 1982.  The reviewing physician noted a history of 
headaches and insomnia associated with depression from 1976 
to 1982, with no current problems.  Examination revealed 
normal psychiatric findings.

In a December 1993 statement made in connection with this 
claim, the veteran contended that her current psychiatric 
problems were first manifested during service.  She reported 
that she was treated with counseling by a psychologist for 
two years during service, and that she currently was 
receiving treatment, including medication and counseling from 
a psychiatrist.

In December 1993, the veteran underwent a VA general 
examination, at which time the examiner noted a reported 
history of treatment for depression during service, with 
current antidepressant treatment for anxiety.  

A VA social industrial survey was completed in January 1994, 
at which time the veteran reported the onset of obsessive 
compulsive symptoms during service, when she worked for a 
demeaning male supervisor.  She reported that she began to 
experience shortness of breath, rapid heart beat and episodes 
of depression, and that she sought treatment from the base 
psychiatrist, who diagnosed panic attacks and OCD.  The 
veteran did not report any history of symptoms or treatment 
prior to service, and contended that the condition had its 
onset with occupational stress, complicated by marital 
problems.  She reported continued treatment with Elavil® for 
the remaining two years of that tour of duty.  Thereafter, 
Elavil® was discontinued.  She reported no further in-service 
episodes, but reported that symptoms returned after her 
separation from service, including panic attacks with 
shortness of breath and rapid heart beat, and depression.  
She reported receiving current psychiatric treatment with 
Paxil® for OCD and panic attacks.  

A VA mental disorders examination was conducted in February 
1994.  The examiner noted the limited detail contained in the 
veterans service medical records, and concluded that in 
light thereof, she did not doubt the veterans reported 
history of diagnoses of panic disorder and OCD and treatment 
with Elavil® during service.  Following an interview with the 
veteran, the examiner identified a case of clear cut 
obsessive compulsive neurosis, and referred to a neurotic 
constellation that remained latent until it was activated by 
a situation in her adult life that resonated with old 
conflicts.  The VA examiner concluded that it was very 
reasonable to presume that the neurosis was aggravated by 
stresses in the military service, which had a particular 
psychological specificity to her neurotic conflicts.  No 
specific mention was made regarding any pre-service 
psychiatric treatment or symptomatology.

In her August 1995 Notice of Disagreement, the veteran 
reported post-service treatment for a psychiatric condition 
from 1987 to the present.   She also stated that she believed 
that her service medical records showed that she exhibited 
signs of obsessive thoughts with respect to her health during 
service.  

On the basis of information provided by the veteran, the RO 
requested treatment records from psychologist Dr. W., who 
confirmed that he treated the veteran for depression and 
family problems from 1987 to 1988, but was unable to provide 
any records because they had been destroyed.  The RO also 
attempted to obtain records from a Dr. E. S., whom the 
veteran identified as having provided treatment from October 
1990 to May 1993.  The request was returned by the United 
States Postal Service as undeliverable.  A similar request 
for records pertaining to the veterans treatment from May 
1989 to July 1990 by a Dr. J. was also returned as 
undeliverable.

Psychotherapy treatment notes dating from December 1993 to 
March 1995 were obtained from Dr. W. S.  The veteran was 
first seen with complaints of more frequent episodes of 
anxiety attacks, following her treatment in the emergency 
room for complaints of elevated heart rate and shortness of 
breath.  A history of depression with brief treatment with 
Elavil® was noted.  She was assessed as having OCD;  Paxil® 
medication was recommended.  On a subsequent visit, major 
depression was also diagnosed.  Treatment notes do not 
indicate the date of the onset of her condition.

In April 1995, the veteran underwent a private psychiatric 
evaluation in connection with complaints of depression.  The 
examiner noted that the veteran had been evaluated in the 
neurology, endocrinology and gastroenterology departments for 
an unspecified metabolic myopathy.  The examiner also noted 
that the veteran reported panic disorder and OCD, which had 
been treated since December 1993.  No past psychiatric 
history was identified.  The examiner assessed the veterans 
condition as most consistent with a multi-faceted psychiatric 
disorder characterized as OC spectrum disorders.  He 
stated DSM-IV Axis I diagnoses of OCD, panic disorder, 
attention deficit disorder, and rule-out major depressive 
disorder.  

In August 1998, the Board requested a medical opinion from 
the Veterans Health Administration (VHA) regarding several 
questions associated with the veterans claim, pursuant to 38 
C.F.R. § 20.901 (1998).  Specifically, the psychiatric expert 
was asked to review all of the evidence of record and 
determine what the most likely current diagnosis or diagnoses 
would be for the veterans current psychiatric condition(s);  
what the most likely diagnosis(es) would be for the veterans 
in-service condition(s);  whether it is at least as likely as 
not that the veterans current psychiatric condition is 
etiologically related to the condition(s) noted in service, 
and if so, to state the nature of the relationship; and 
whether any of the veterans current psychiatric conditions 
pre-existed her period of service, and if so, whether such a 
condition was permanently increased in pathology or 
disability during service.

In September 1998, a staff psychiatrist from a VA Medical 
Center issued a report of her review of the claims file in 
response to the Boards request.  The VA expert found that 
the evidence showed clear signs of the existence of dysthymic 
disorder and generalized anxiety disorder, with treatment for 
anxiety and depression prior to service.  According to the VA 
specialist, during service, the veteran exhibited signs of 
continued anxiety and depression as a continuation of pre-
service problems.  The specialist referred to service medical 
records from August 1977, which indicated that the veteran 
reported the onset of her symptoms prior to service.  The 
specialist found evidence of the existence of an anxiety and 
depressive disorder before enlistment into service, during 
her period of active duty and following her discharge from 
service.  It was opined that none of the evidence of record 
supported the claim that the disorder began during or was 
aggravated during service.  

The VA psychiatrist identified the most likely current 
diagnoses as dysthymic disorder, OCD and panic disorder.  The 
most likely diagnoses during service were identified as 
dysthymic disorder and generalized anxiety disorder.  
Furthermore, the VA expert noted that there was clear 
evidence of the existence of dysthymic disorder and 
generalized anxiety disorder prior to service.  It was noted 
that the veterans frequent health concerns could be 
considered by some to be a manifestation of OCD as opposed to 
generalized anxiety disorder, though the VA expert noted that 
the veterans enlistment physical examination report suggests 
that the veterans physical concerns were also present prior 
to service.  Finally, the VA psychiatrist stated that: 

[d]epressive and anxiety disorders exist 
in a spectrum and are often chronic in 
nature with waxing and waning over time.  
These disorders can present with 
different manifestations over time, but 
be related to the same underlying 
problem.  This is my interpretation of 
[the veterans] history.  She does seem 
to have had some more severe problems in 
recent years, however, I see no 
connection between the change in severity 
in most recent years (many years after 
her discharge) and her military service.  
The lack of treatment during the latter 
part of her military career and the early 
period post discharge supports this. 

The veteran was afforded the opportunity to respond to the 
VHA opinion, and she did not submit any further evidence 
following notification of the opinion.

Relevant Law and Regulations

In general, under pertinent law and VA regulations, service 
connection may be granted if the evidence establishes that a 
psychiatric disability was incurred or aggravated in service, 
or was manifested to a compensable degree within one year 
after service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137 
(West 1991);  38 C.F.R. §§ 3.303(a), 3.307, 3.309 (1998).  
Notwithstanding the lack of a diagnosis of a psychiatric 
disorder during service or within one year thereafter, 
service connection may still be granted if all of the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 U.S.C.A. § 
1113(b) (West 1991);  38 C.F.R. § 3.303(d) (1998);  Cosman v. 
Principi, 3 Vet. App. 503, 505 (1992).

A preexisting injury or disease will be considered to have 
been aggravated by active service where there is an increase 
in disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C.A. § 1153 (West 1991);  38 
C.F.R. § 3.306(a) (1998).  Aggravation may not be conceded 
where the disability underwent no increase in severity during 
service on the basis of all the evidence of record pertaining 
to the manifestations of the disability prior to, during, and 
subsequent to service.  38 U.S.C.A. § 1153 (West 1991);  38 
C.F.R. §§ 3.304, 3.306(b) (1998).  A disorder may be shown to 
have preexisted service if it is noted at entrance into 
service or where clear and unmistakable evidence rebuts the 
legal presumption of sound condition at entrance for 
disorders not noted at entrance.

The Board has the duty to assess the credibility and weight 
to be given to the evidence.  See Madden v. Gober, 125 F.3d 
1477 (Fed.Cir. 1997) and cases cited therein.  Once the 
evidence is assembled, the Secretary is responsible for 
determining whether the preponderance of the evidence is 
against the claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 
55 (1990).  If so, the claim is denied; if the evidence is in 
support of the claim or is in equal balance, the claim is 
allowed.  See also Alemany v. Brown, 9 Vet. App. 518, 519 
(1996).

Analysis

The Board notes that the existence of a history of a 
psychiatric disorder, identified as depression and anxiety, 
was noted by the veteran and the reviewing physician at the 
time of the veterans entrance into service.  The veteran 
reported the psychiatric condition on enlistment, and 
throughout service she referred to treatment for a 
psychiatric condition before service.  The VA examiner in 
February 1994 indicated that the veteran had psychiatric 
problems before service, and the author of the September 1998 
VHA opinion concluded that the evidence of record showed that 
the veteran exhibited clear signs of a dysthymic disorder and 
generalized anxiety disorder prior to service.  The veteran 
has not presented any evidence to refute the finding of a 
pre-service onset of the condition.  Therefore, the Board 
finds that the statutory presumption of soundness has been 
rebutted.  See 38 U.S.C.A. § 1111;  38 C.F.R. § 3.304.  

The Board must next determine whether the veterans pre-
existing psychiatric condition was aggravated by service for 
the purposes of establishing service connection.  See 
38 U.S.C.A. § 1153; 38 C.F.R. § 3.306.  As noted above, 
aggravation is characterized by an increase in the severity 
of the disability during service, and a finding of 
aggravation is not appropriate in cases where the evidence 
specifically shows that the increase is due to the natural 
progress of the disease.  Furthermore, temporary or 
intermittent flare-ups of a pre-existing disease during 
service are not sufficient to be considered aggravation of 
the disease unless the underlying condition, as contrasted to 
symptoms, worsens.  See Jensen v. Brown, 4 Vet. App. 304 
(1993);  Hunt v. Derwinski, 1 Vet. App. 292, 293 (1991).

The Board notes that the evidence of record which supports 
the veterans claim that her psychiatric condition was 
aggravated by service essentially consists of the conclusions 
and opinions contained in the report of the February 1994 VA 
mental disorders examination.  The VA examiner recorded the 
veterans reported history of treatment and diagnosis during 
service, and upon review of the record, stated that it was 
reasonable to believe that the veterans current neurosis was 
aggravated by in-service stressors.

Evidence in favor of the veterans claim also consists of her 
own contentions to the effect that her psychiatric problem 
became worse during service.  However, a lay person such as 
the veteran is not competent to provide opinions as to 
matters requiring expertise derived from specialized medical 
education, training, or experience. See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-5 (1992).

Evidence against the conclusion that the veterans current 
psychiatric disability was  aggravated during service 
consists of, first, the medical evidence of record, which 
shows that upon examination for discharge from service in 
September 1983, the veteran denied having had psychiatric 
symptoms since 1982.  The next report of any treatment for 
psychiatric complaints, as identified by the veteran came in 
1987.
This evidence, in essence, demonstrates that the veteran had 
no reported psychiatric problems during approximately the 
last year of her service and for a number of years 
thereafter.  Such evidence does not appear to stand in 
support of the proposition that the preexisting psychiatric 
disability increased in severity during service. 

The September 1998 VHA expert opinion essentially stated that 
the veterans in-service psychiatric problems represented the 
continuation and a temporary fluctuation of the veterans 
chronic pre-existing condition, and that recent evidence 
showing a worsening of the severity of the condition many 
years after her discharge from service was not accompanied by 
any evidence showing a connection between the current 
increase in severity of the condition and service.  The Board 
interprets this expert opinion as evidence that the veterans 
pre-service condition was not permanently aggravated or 
worsened by her service.  

The Board finds that the VHA opinion of September 1998 
presents a more complete and compelling analysis of the 
veterans history of psychiatric treatment and symptomatology 
than that presented in the VA examination report of February 
1994.  The Board notes that at the time the 1998 VHA opinion 
was made, the record contained additional information not 
reported by the veteran or not of record at the time of the 
1994 VA examination.  Among the relevant evidence added to 
the claims file was confirmation of the fact that the veteran 
went without psychiatric treatment for approximately four 
years following her discharge from service, as well as 
evidence of an initial diagnosis of OCD in 1993.  

The Board finds the September 1998 VHA opinion to be of 
greater weight in assessing the veterans condition because 
it specifically addressed facts concerning the veterans pre-
service treatment for depression and anxiety.  The February 
1994 VA examination report did not refer to the veterans 
pre-service psychiatric conditions and treatment.  It is not 
clear whether the veteran reported the complete history of 
her condition at the time of the 1994 VA examination or the 
social and industrial survey interview, though both reports 
identified the veterans service medical records as a source 
of evidence.  The 1998 VHA expert considered the possibility 
that the veterans pre-existing condition was aggravated 
during service, and determined on the basis of all of the 
evidence of record, that it was unlikely that the veterans 
current condition was either aggravated or incurred during 
service.  

As noted above, the 1994 VA examination report did not 
discuss the evidence with respect to the veterans pre-
service personal difficulties and psychiatric treatment in 
the year preceding her enlistment into service.  Indeed, the 
1994 examiner merely referred to a neurotic constellation 
that remained latent until it was activated . . . in 
adulthood.  The Board finds the omission of a reference to 
the veterans pre-service psychiatric treatment to be 
noteworthy, and finds that it substantially weakens the 
examiners ultimate conclusion that it was very reasonable 
to presume that the veterans condition was aggravated 
during her military service, since the examiner evidently 
ignored pre-service psychiatric pathology.  

With respect to the veterans report that she was diagnosed 
with OCD during service, and that the condition thus 
developed during service, the Board finds no objective 
medical evidence of record to support such a conclusion.  A 
careful review of the veterans service medical records 
reveals that there is no reference to any compulsive habits 
or concerns, and no diagnosis of OCD during service.

The Board is, of course, aware of the 1994 VA examiners 
opinion, which states that the examiner did not doubt the 
veterans reported history of diagnoses of OCD during 
service.  A medical diagnosis, however, is only as credible 
as the history on which it was based.  See Reonal v. Brown, 5 
Vet. App. 458, 460 (1993).  See also Elkins v. Brown, 5 Vet. 
App. 474, 478 (1993):

	Although [the doctor] examined appellant on many 
occasions, 
	there is no indication that he formed his opinion [that 
appellant's 
	disability was service-connected] on a basis separate 
from 
	appellant's recitation of his medical and service 
background.

See also Swann v. Brown, 5 Vet. App. 229, 233 (1993) [ a 
diagnosis "can be no better than the facts alleged by the 
appellant."].  

It is thus significant that the 1994 examiners opinion does 
not appear to have been based on a thorough review of the 
veterans medical history.

The 1998 VHA opinion, on the other hand, was based on a 
review of the veterans entire medical history, which the 
expert physician reported in detail.  Furthermore, the VHA 
opinion addressed the veterans contentions by stating that 
though some may consider the veterans frequent health 
concerns during service as a manifestation of OCD, rather 
than generalized anxiety disorder, the evidence shows that at 
the time she enlisted into service, she demonstrated similar 
concerns.  If, as the veteran has suggested, her frequent 
visits to health units were to be considered as evidence of 
OCD, these complaints were also present prior to service.

Thus, according to the 1998 VHA expert, if  OCD is considered 
to be a psychiatric disorder separate and distinct from the 
anxiety and depression identified before and during service 
(which appears to be the experts conclusion), the evidence 
of record does not show a separate diagnosis for OCD until 
many years after service.  According to the VHA expert, OCD 
has not been shown to have been incurred during service or 
within one year from the veterans discharge from service.  
If, on the other hand, OCD is just part and parcel of a 
single psychiatric disability, as the 1994 VA examiner and 
the 1995 private psychiatrist appear to have indicated, 
service connection therefor is still not warranted, according 
to the 1998 VHA expert, because the medical evidence 
indicates that such disability pre-existed service and does 
not demonstrate aggravation caused by service.   

For the above reasons, the Board finds the opinions stated in 
the VHA opinion of September 1998 to be more persuasive than 
the February 1994 VA examination report opinion and the 
veterans contentions.  In the opinion of the Board, the 
preponderance of the evidence of record persuasively shows 
that the veterans pre-service psychiatric condition was not 
aggravated during service.  

Having weighed the evidence of record, the Board concludes 
that the preponderance of the evidence is against the 
veterans claim that her current psychiatric condition 
originated in service or was aggravated during service.  See 
Alemany and Gilbert, supra.  The benefit sought on appeal is 
accordingly denied.


ORDER

Entitlement to service connection for an acquired psychiatric 
disorder is denied.



		
	Barry F. Bohan
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.



  The veteran also referred to several emergency room visits for anxiety attacks dating from 1985, and stated 
that she would supply such information.  The RO has not received any such evidence or authorization to 
request any such evidence from the veteran.
- 2 -
